Title: From Antoine Claude Juste de Noailles to Louisa Catherine Johnson Adams, 7 February 1815
From: Noailles, Antoine Claude Juste de
To: Adams, Louisa Catherine Johnson,Adams, Charles Francis


				
				AU NOM DU ROI.
Nous Ambassadeur de S. M. le Roi de France près S. M. l’Empereur de toutes les Russies prions les Officiers Civils et Militaires, chargés de maintenir l’ordre public dans tous les Pays amis ou alliés de la France, de laisser librement passer Madame Louise Catherine Adams et Monsieur charles Francois Adams son fils, se rendant à Paris avec leurs domestiques.et de leur donner aide et protection en cas de besoinNo 81 Le présent Passeport delivré à St Pétersbourg le 7 février/26 janvier 1815.
				
					L’Ambassadeur de France en RussieLe Cte de Noailles
				
				
					Par l’AmbassadeurLe 1er Sécretaire D’ambassade,le Cte. de la Moussaye
				
			